     Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

ASSESSMENT TECHNOLOGIES         )
INSTITUTE, LLC,                 )
                                )
                     Plaintiff, )
                                )
v.                              )            Case No.: 19-2514-JAR-KGG
                                )
CATHY PARKES,                   )
                                )
                     Defendant. )
_______________________________)

                      MEMORANDUM & ORDER ON
                    PLAINTIFF’S MOTION TO COMPEL

      Now before the Court is the Motion to Compel Insurance-Related

Documents (Doc. 160) filed by Plaintiff Assessment Technologies Institute

(“Plaintiff” or “ATI”). Having reviewed the submissions of the parties, Plaintiffs’

motion is GRANTED in part and DENIED in part.

                                 BACKGROUND

A.    General Background.

      Plaintiff ATI produces copyright protected educational resources and

assessment materials used by nursing schools throughout the United States. It is

uncontested in this case that “[n]ursing schools license ATI’s proprietary

educational content to use in their nursing program curriculum and also use ATI’s



                                         1
    Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 2 of 10




proprietary tests to evaluate their students’ understanding of information and skills

that are essential in the nursing profession.” (Doc. 1, at 1; Doc. 24, at 1.)

      Defendant Cathy Parkes (“Defendant”) is the Chief Content Officer of Chief

Digital Advisors, LLC (“CDA”). Her husband, Bill Parkes (“Mr. Parkes”) is the

CEO of CDA. Defendant, who graduated nursing school, contends she “decided to

help nursing students master [Plaintiff’s] material, first with in-person tutoring

sessions, then with free videos, followed by flash cards for purchase.” (Doc. 24, at

2.) Plaintiff, on the other hand, alleges that Defendant “has built a business

copying [Plaintiff’s] copyrighted works and providing students with answers to

[Plaintiff’s] proprietary tests.” (Doc. 1, at 2.) Plaintiff continues that Defendant

“is improperly making unauthorized use of [Plaintiff’s] copyrighted exams and

review materials to teach students enough of the answers on the [Plaintiff] exams

so that students will score well and trick their nursing schools into believing that

they have the requisite knowledge to graduate and sit for” the National Council

Licensure Examination. (Id., at 2.) Plaintiff brings claims for breach of its terms

and conditions, copyright infringement, violation of the Kansas Uniform Trade

Secrets Act, violation of the Defend Trade Secrets Act, and unfair competition.

      The District Court previously granted in part Plaintiff’s request for a

preliminary injunction, wherein Plaintiff asked the Court to enjoin Defendant

“from continuing to sell nursing-education study cards and placing nursing-


                                           2
     Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 3 of 10




education videos on YouTube or elsewhere that infringe on [Plaintiff’s] copyrights

and/or misappropriate [its] trade secrets in breach of its contracts with

[Defendant].” (Doc. 59, sealed, at 1.) Plaintiff also sought for Defendant to “be

ordered to remove certain nursing-education videos from YouTube.” (Id.)

B.    Facts Relevant to Present Motion.

      Defendant contacted both Hartford and Hanover to make a claim for

insurance to defend this case. (Doc. 161, at 7.) Hartford denied coverage, but

Hanover provided defense counsel for Defendant in this litigation under a

reservation of rights while filing a declaratory judgment action in the Southern

District of California to determine whether it has insurance obligations to

Defendant for this litigation. (Id., at 7-8.)

      The attorney hired by Hanover is Steven H. Schwartz. (Doc. 168-3, at 1.)

Schwartz represents Defendant Cathy Parkes, her husband, and CDA with respect

to their interests in this lawsuit pursuant to his firm’s agreements with Hanover.

(Id., at ¶ 10.) Thus, Defendant contends Schwartz owes fiduciary duties to

Hanover, CDA, Defendant Cathy Parkes, and her husband. (Id.) Schwartz

contends he

              has a duty to keep all those parties apprised of
              developments in this case and to provide his independent
              evaluation of the case. Hanover, CDA, Mr. and Mrs.
              Parkes[,] and [Schwartz] all reasonably anticipate that
              [their] communications will be privileged.


                                            3
        Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 4 of 10




(Id.)

         In the present motion, Plaintiff seeks an order compelling Defendant “to

produce her communications with insurance companies relating to this litigation,”

specifically Hartford Financial Services and Hanover Insurance. (Doc. 161, at 1.)

It is undisputed that Defendant contacted both Hartford and Hanover to make a

claim for insurance to defend this case.1 (Id., at 7.) According to Plaintiff, the

communications with the insurance companies “are responsive at least to ATI’s

RFP No. 14 (“ALL COMMUNICATIONS between YOU and ANY PERSON

RELATING TO ATI.”) and No. 21 (“ALL DOCUMENTS supporting or refuting

any of YOUR Affirmative Defenses as set forth in YOUR Answer to ATI’s

Complaint.”). (Id., at 1, n.1 (citing Doc. 162-2, at 5-6, 8); see also at 9, 13.)

         Defendant objected to Request No. 14 as overly broad, unduly burdensome,

without temporal limitation, seeking irrelevant information, and not proportionate

to the needs of the case. (Doc. 162-2, at 5.) According to Defendant, Request No.

14 includes “all customer contacts mentioning ATI, including all such postings on

Defendant’s social media sites.” (Id, at 5-6.) Defendant indicated that it was

withholding documents pursuant to these objections. (Id. ) “Without waiving”



1
  Hartford denied coverage, but Hanover provided defense counsel for Defendant in this
litigation under a reservation of rights while filing a declaratory judgment action in the
Southern District of California to determine whether it has insurance obligations to
Defendant for this litigation. (Doc. 161, at 7-8.)
                                             4
    Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 5 of 10




these objections, Defendant referred Plaintiff to “the comments and reviews on the

following websites: youtube.com/leveluprn; Instagram.com/leveluprn;

Facebook.com/leveluprn; leveluprn.com/pages/testimonials.” (Id., at 6.)

      Defendant objected to Request No. 21 as overly broad, without temporal

limitation, and as failing to “”describe with reasonable particularity the item or

category of items to be inspected.” (Id., at 8.) Defendant indicated that it was

withholding documents pursuant to these objections. (Id.)

      As a result of Plaintiff’s motion, Defendant contends that CDA “has now

produced all its communications with Hartford relating to [Plaintiff], and all its

communications with Hanover related to [Plaintiff] that did not involve counsel,

except for five documents identified in a privilege log … .” (Doc. 168, at 2.)

Defendant argues that Plaintiff’s motion “is now moot as to all documents except

for the documents on the privilege log and communications involving counsel.”2

(Id.) Defendant continues that

             the documents listed on the privilege log are
             protected by the work product and attorney client
             privileges. The documents include a chronology of
             events prepared by [Defendant’s husband] for his lawyer
             and forwarded to Stephen Colville, the Hanover adjuster
             supervising this case. The documents also include fee
             bills from Parkes’ lawyer that disclose attorney-client

2
  Defendant does not include communications with counsel on the privilege log “because
they were all created after the lawsuit was filed and this Court’s order provided that we
did not need to list those documents on a privilege log.” (Doc. 168, at 2 (citing Doc. No.
83, at ¶ 2(g)(iv)).)
                                            5
     Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 6 of 10




                 communications and work product information which is
                 irrelevant to this case. The privileges were not waived by
                 forwarding the documents to Hanover because Hanover
                 and Parkes/CDA have a common interest and are in a
                 joint defense relationship.

(Id., at 2-3.)

       Based on the language in Plaintiff’s reply brief, the issues presented in the

underlying motion have been significantly narrowed. Plaintiff indicates that as a

result of “the production that Defendant made after [Plaintiff] filed this motion,

there are at least two more documents that Defendant is still wrongfully

withholding and that she should be required to produce.” These documents at

issue are 1) a February 24, 2020, email and 2) a March 2, 2020, email – both of

which were from Defendant’s husband to Stephen Colville at Hanover and both of

which were included in Defendant’s privilege log. (Id., at 4-5; Doc. 168-1.)

                                        ANALYSIS

I.     Standards for Discovery.

       Fed. R. Civ. P. 26(b) states that

                 [p]arties may obtain discovery regarding any
                 nonprivileged matter that is relevant to any party’s claim
                 or defense and proportional to the needs of the case,
                 considering the importance of the issues at state in the
                 action, the amount in controversy, the parties’ relative
                 access to relevant information, the parties' resources, the
                 importance of the discovery in resolving the issues, and
                 whether the burden or expense of the proposed discovery
                 outweighs its likely benefit. Information within this


                                              6
      Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 7 of 10




             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart,

No.16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

       Discovery requests must be relevant on their face. Williams v. Bd. of

County Comm’rs, 192 F.R.D. 698, 705 (D. Kan. 2000). Relevance is to be

“broadly construed at the discovery stage of the litigation and a request for

discovery should be considered relevant if there is any possibility the information

sought may be relevant to the subject matter of the action.” Smith v. MCI

Telecommunications Corp., 137 F.R.D. 25, 27 (D. Kan. 1991). It is well

established that the “party objecting to discovery on grounds of privilege has the

burden to establish the privilege.” Berroth v. Kansas Farm Bureau Mut. Ins. Co.,

205 F.R.D. 586, 589 (D. Kan. 2002) (citing Motley v. Marathon Oil Co., 71 F.3d

1547, 1550 (10th Cir. 1995)). Within this legal framework, the Court will address

the February 24, 2020, and March 2, 2020, emails sent by Defendant’s husband to

Stephen Colville at Hanover.

II.    February 24, 2020, Email.

       According to Defendant, this document “consist[s] of a February 24, 2020[,]

email Mr. Parkes sent to Mr. Colville at Hanover seeking reimbursement of two

attached invoices” from defense counsel. (Doc. 168, at 16.) Plaintiff has indicated
                                          7
       Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 8 of 10




it does not seek the invoices, merely the email. (Doc. 176, at 5.) Plaintiff contends

that the actual email forwarding the invoices is discoverable, however, because

“there are no lawyers involved, and Defendant has not established that either Mr.

Parkes or Mr. Colville was acting at the direction of counsel.” (Id.)

        Defendant’s response brief only discusses how privilege arguably attaches to

the legal invoices sent with the February email, and does not address the email

itself. (See Doc. 168, at 16.)

              The attorneys’ invoices showing the attorney’s billed
              work and time are irrelevant to the claims and defenses
              of the instant case. The invoices contain privileged
              communications and work product information about the
              defense of the case. The privileges were not waived by
              forwarding the information to Hanover to seek
              reimbursement based on the common interest and joint
              defense privileges discussed above, and because Hanover
              is an agent of CDA and Parkes.

(Id.) There is no indication that the email between these two non-lawyers includes

information shielded by the attorney-client privilege or work product doctrine.

Defendant has failed to address – let alone meet – her burden of establishing the

privilege in regard to the February 24, 2020, email. Berroth, 205 F.R.D. at 589 (D.

Kan. 2002). As such, this portion of Plaintiff’s motion is GRANTED.

III.    March 2, 2020, Email.

        Defendant’s discussion of the March email in the response brief is

substantively different. Defendant indicates that this email, also from Mr. Parkes


                                          8
    Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 9 of 10




to Stephen Colville at Hanover, “discussed payment of MTO’s invoices and

strategy for how to defend the case moving forward.” (Doc. 168, at 17.)

Defendant contends that the email is both irrelevant and protected by the work

product doctrine. (Id.) According to Defendant, this email “qualifies as work

product because it was prepared by a representative of a party (by Bill Parkes on

behalf of Cathy Parkes) specifically for ongoing litigation” and “contains

references to legal bills and litigation strategy.” (Id.) Defendant argues that it did

not waive work product protection because the email “was disclosed to an agent of

CDA and Parkes who had a common interest in defending the lawsuit and who was

not an adversary.” (Id.)

      Plaintiff, on the other hand, contends that the information is not protected by

the work product doctrine because “[n]either Mr. Parkes nor Mr. Colville is an

attorney, and Defendant has not established that either individual was acting at the

direction of counsel when communicating with each other[.]” (Doc. 176, at 4-5

(citing United States v. Nobles, 422 U.S. 225, 238, 95 S.Ct. 2160, 2170, 45

L.Ed.2d 141 (1975)).) The Court finds, however, that it is reasonable to infer that

Mr. Parkes was acting at the direction of counsel when forwarding legal invoices

to the insurer for payment of said invoices. Given Defendant’s indication that the

email contains counsel’s legal defense strategy, the Court finds the document to be

protected from disclosure by the work product doctrine. Further, Plaintiff has not


                                           9
   Case 2:19-cv-02514-JAR-KGG Document 205 Filed 01/13/21 Page 10 of 10




established how the document is relevant to the claims and defenses in the case.

As such, this portion of Plaintiff’s motion is DENIED.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel (Doc.

160) is GRANTED in part and DENIED in part.

      IT IS SO ORDERED.

      Dated this 13th day of January, 2020, at Wichita, Kansas.

                                S/ KENNETH G. GALE
                                HON. KENNETH G. GALE
                                U.S. MAGISTRATE JUDGE




                                        10
